Cite as 2016 Ark. App. 564


                 ARKANSAS COURT OF APPEALS
                                        DIVISION I
                                       No. CV-16-690



                                                 Opinion Delivered: November   30, 2016
LARICHIA CANADA

                                APPELLANT APPEAL FROM THE OUACHITA
                                          COUNTY CIRCUIT COURT
V.                                        [NO. 52JV-15-28]


ARKANSAS DEPARTMENT OF HUMAN HONORABLE DAVID W. TALLEY,
SERVICES and MINOR CHILDREN  JR., JUDGE

                                 APPELLEES
                                                 AFFIRMED

                        RAYMOND R. ABRAMSON, Judge

        Appellant Larichia Canada (Larichia) appeals from the circuit court’s decision to

 award permanent custody of her three minor children, H.A., B.C., and M.C., to their

 respective grandparents and to close the case. On appeal, she argues that the decision was

 clearly erroneous. For the following reasons, we affirm.

        On February 13, 2015, the Arkansas Department of Human Services (DHS) filed a

 petition for emergency custody and dependency-neglect in regard to Larichia’s three

 children. DHS first became involved with the family after H.A. reported to the Camden

 Police Department that her stepfather, Brett Canada, Sr. (Brett), had been using

 methamphetamine and had been sexually abusive by masturbating in front of her. Brett’s

 two children, M.C. and B.C., along with H.A., were then all removed from the home.

 H.A. was placed in the temporary custody of her maternal grandmother, Marilyn Palmer,
                                Cite as 2016 Ark. App. 564

and M.C. and B.C. were placed in the temporary custody of their paternal grandmother,

Karen Canada.

       The circuit court ultimately adjudicated the juveniles dependent-neglected,

specifically finding that H.A. had been sexually abused by her stepfather and that her mother

had failed to protect her. Larichia continued her relationship with Brett and did not remove

the children from exposure to him even after she became aware that he had exposed himself

and masturbated in front of H.A. Larichia was ordered to obtain and maintain suitable

housing and adequate income, to complete a list of services, including parenting classes,

random drug screens, a psychological evaluation, and individual counseling, and to have no

contact with Brett.

       On July 15, 2015, the circuit court held a review hearing. In its order, the court

indicated that Larichia did not yet have adequate housing or income but that she had

completed the parenting classes. The order also noted that she had failed to appear for her

drug assessment. The court held a second review hearing on October 7, 2015; by that time,

Larichia had undergone a psychological evaluation as ordered. On December 2, 2015, the

court held a third review hearing, and the case was set for a permanency-planning hearing

on February 3, 2016.1

       At the March 2 hearing, Shannell Robbins, the supervisor for Ouachita County DHS

Division of Children and Family Services (DCFS), and Bridgette Patterson, a former

caseworker with DCFS who had been assigned to the Canada case, both testified. On May



       1As
         Larichia notes in her brief, for reasons that are not clear from the record, the
permanency-planning hearing did not take place until March 2, 2016.

                                             2
                                 Cite as 2016 Ark. App. 564

20, 2016, the circuit court entered a permanency-planning order finding that it was in the

best interest of B.C. and M.C. to grant permanent custody to Karen Canada and that it was

in the best interest of H.A. to grant permanent custody to Marilyn Palmer.

       In its May 20 order, the circuit court found that DHS had made reasonable efforts

and that Larichia had not complied with the case plan and court orders. The court

specifically found that Larichia’s lack of compliance was due to her contact with Brett, her

failure to follow court orders, lack of evidence showing she had a suitable home, her attempt

to alter a drug screen in November 2015, her failure to comply with counseling, and the

lack of communication between DHS and her for the past thirty days. The court specifically

noted that it “cannot see Laricha [sic] Canada changing her pattern of non-compliance.”

The court awarded Larichia supervised visitation with her three children, and it awarded

Brett supervised visitation with his sons, M.C. and B.C. Brett was ordered to have no

contact with H.A., and the case was closed.

       The burden of proof in dependency-neglect proceedings, including permanency-

planning hearings, is by a preponderance of the evidence. Anderson v. Ark. Dep’t of Human

Servs., 2011 Ark. App. 522, 385 S.W.3d 367 (citing Ark. Code Ann. § 9-27-325(h)(2)(B)).

The standard of review is de novo, but we, giving due deference to the trial court’s superior

position to observe the parties and judge the credibility of the witnesses, will not reverse the

trial court’s ruling in a dependency-neglect case unless the ruling was clearly erroneous or

clearly against the preponderance of the evidence. Churchill v. Ark. Dep’t of Human Servs.,

2012 Ark. App. 530, 423 S.W.3d 637. A finding is clearly erroneous when, although there

is evidence to support it, the reviewing court is left with a definite and firm conviction that


                                               3
                                  Cite as 2016 Ark. App. 564

a mistake has been made. Id. Deference to the trial court is even greater in cases involving

child custody, as a heavier burden is placed on the circuit judge to utilize to the fullest extent

his or her powers of perception in evaluating the witnesses, their testimony, and the best

interest of the children. Culclager-Haynes v. Ark. Dep’t of Human Servs., 2010 Ark. App 518.

       At the permanency-planning hearing, DHS employees testified that Larichia had

failed to maintain contact with them since the last court date and had not responded to the

missed-visits notes. She had not been drug screened, and because of the loss of contact, DHS

could not confirm that she was employed. Larichia did not testify, but the uncontroverted

testimony established that she was not in compliance with court orders.

       Moreover, caseworker Bridgette Patterson testified that on December 16, 2015, she

observed Larichia and Brett together in a vehicle at Karen Canada’s home—where M.C.

and B.C. had been placed. This contact with Brett several months into the case, as well as

Larichia’s failure to comply with orders and inadequate contact with DHS, was a sufficient

basis for the court to conclude that returning any or all of her three children to her custody

would not be safe for them. Our state’s permanency-planning statute requires the court to

select a goal based on the best interest, health, and safety of the juvenile. Ark. Code Ann. §

9-27-338(c). In the instant case, the circuit court did just that by granting permanent custody

of H.A. to Marilyn Palmer and by placing M.C. and B.C. in the permanent custody of

Karen Canada. See Ark. Code Ann. § 9-27-338(c)(6) (Repl. 2015).

       We are not left with a definite and firm conviction that a mistake was made here.

We cannot say that the circuit court’s adjudication was clearly erroneous or clearly against

the preponderance of the evidence. Accordingly, we affirm.


                                                4
                              Cite as 2016 Ark. App. 564

      Affirmed.

      VAUGHT and BROWN, JJ., agree.


      Leah Lanford, Ark. Pub. Defender Comm’n, for appellant.

      Mary Goff, Office of Chief Counsel, for appellee.

       Chrestman Group, PLLC, by:     Keith L. Chrestman, attorney ad litem for minor
children.




                                           5